ON MOTION FOR REHEARING.
May 31, 1910.
REYNOLDS, P. J.
In his motion for rehearing, counsel for appellant relies mainly upon the dissenting opinion of our learned and careful associate, Judge Noetonl, as grounds for sustaining that motion. While recognizing the great care of our learned associate in all matters coming under his observation, we are compelled to say that we think he has misunderstood or inadvertently overlooked very material facts in evidence. To demonstrate that, we consider it not out of place to supplement the statement of facts set out in the prevailing opinion in the case by the substance of a part of such of the evidence as covers the matter of these scaffoldings and the boards and flooring a little more fully than we did in that opinion. We use for this the respondent’s additional abstract of the record, in which he has set out verbatim the testimony of the plaintiff and of most of his witnesses. It is to be understood that there were two sets of scaffolding in place, one on the west side of a coal chute, which is hereafter called the west scaffolding, the other on the-south side of that chute, and hereafter called the south scaffolding. It is to be understood that in speaking of the scaffolding, reference is made to the uprights and crosspieces that composed the scaffoldings and not to the flooring upon them which had to be placed on the scaffolding, if not already there when the men went to work. The selection of boards, when there were none on the scaffolding, was left to the men themselves. It is important to keep *590the distinction in mind between the scaffolding as in place and as it would be when used. That is, the scaffolds themselves were mere skeleton’ frames, composed of uprights and supports — the latter such as joints in buildings, the scaffolds not capable of use until flooring was laid on them on which the workmen, who would use them from time to time, were to stand. This flooring Consisted of loose boards, not nailed on to the scaffolding. The practice, the usage, as clearly appears by the testimony, was that when a gang were to work on a scaffolding which had no flooring, the gang put down the flooring. No one directed them where to get the boards for the flooring. The gang of which plaintiff was one of the members had been working on the west scaffold. They had been told by Saffley, their immediate superior, that when they finished their work on the west scaffold, to move around on to the south scaffold and do certain work there. When the men went to this south scaffold they found it without flooring. It then became their duty to find and put on floor boards. Neither Saffley nor any one else told the gang where to get flooring. Plaintiff’s own testimony is, to give his exact words, “When we got through on the west side we threw the two boards around and put the pipe on the south side.” Asked what boards they had thrown around, he said, the boards they had been using that were on the west scaffolding. These were two' of the six boards the carpenters were in the act of removing, in fact it appears they had removed them, and not knowing that the fitters or others would want to use the west scaffold any more, were in the act of carrying them away, and as stated before, on the request of the fitters, let them have the two they had in their hands. These boards were two inches thick, six inches wide and fourteen feet long. They were loose boards. Asked after they got through on the west side what they then did, plaintiff answered, “We shoved the two planks that were lying on top around to the south side, to get on, and *591put up that pipe.” That is. they took two of these boards that had been on the west scaffold for use on the south scaffold. There were only two supports (joists) in the scaffolding to the south. The distance between these two supports on the south side, according to the plaintiff’s testimony, was between seven, eight or nine feet, not over nine feet, about nine feet, he said on cross-examination. The supports on the west scaffolding were between seven and eight feet apart. On the west scaffolding there were three supports or joists. That is, when these boards, fourteen foot planks, were in place on the west side, they rested on three supports, seven or eight feet apart, but when they were carried around to the south scaffolding, they rested on only two supports, which were from eight to nine feet apart. When these planks were in place on the west side, the two boards selected appear to have been on top of other boards,— plaintiff speaks of taking them “from the top,” of that west scaffolding, and were supported in the middle by the third support or joist which that scaffolding had, the other two supports, of course, being at either end of the planks. When these two boards were removed from the west to the south scaffolding, there were but two supports under them, one on each end and none in the middle. So that it is very evident that the two supports on the south scaffolding, on which the boards rested, were farther apart by at least a foot, possibly as much as two feet, than were the three supports in the west scaffolding. Plaintiff himself testifies that when the boards were laid on the south scaffolding they projected over the supports about two feet on one end and about three or three and a half feet on the other. When the plank broke which had been taken from the west and put on the south scaffolding, plaintiff was about the middle of it, consequently standing where there was the most strain and the least support to the plank, which before that had not only been supported in the middle by the middle joist, when it was on the *592west scaffolding, but when as there used had apparently-been on top of other boards. With this statement of the facts, as testified to by the plaintiff himself, which facts have evidently escaped the attention of our learned associate, a very different situation and use is presented as to this plank when on the west scaffold from that which arose when it was put to use in the south one. It cannot be argued that the plank which was the cause of the accident was used in the same manner that it had been used when on the west scaffolding. It may have been and was safe as used in the west; it broke when used under entirely different conditions in the south. In other words, when it was in place on the west scaffolding, it appears to have been on top of other planks and it certainly was supported through or under the middle, by a joist; w'hen it was in place on the south scaffolding it was unsupported in or under the middle and rested on but two supports or joists. And plaintiff and his fellow-workmen selected and put it in place themselves, knowing how it had been before then used and supported. It follows from this, in our judgment, that because plaintiff and his fellow-workmen had used it with safety on the west scaffolding, they had no right to assume and it did not follow that they could use it on the south scaffolding, aware as they were of the difference in the construction of the two scaffoldings; differing in so far as strength was concerned and so far as support of the plank or flooring was concerned, and, according to plaintiff’s own testimony, as we understand it, when this plank was in use on the west scaffolding it was given the added support and strength afforded by another plank under it. Hence, the inference sought to be drawn from the fact that because it had been safely used in one scaffolding plaintiff was warranted in using it in the other, falls, as the conditions were entirely different.
Our learned associate is also under a misapprehension as to the testimony in the case when he states that *593there were no other planks or hoards that could have been selected by this gang of fitters. It is true that other planks were not upon the floor upon which they were working, but it is also admitted by plaintiff himself that on the floor beknv was a large quantity of material at their use and from Avhich they could select flooring, and Avhich they could easily have hoisted up to the floor where they were, as the appliance for hoisting seems to have been there, plaintiff himself admitting this. The fact that the plaintiff and his fellow-workmen selected these tAVO particular planks obviously was because they happened to be nearest and easiest. No one directed them to take them. All that the foreman told them was when they finished at one scaffold to go to another. Neither he nor any one else said a word by Avay of direction as to the building or placing the floors. In point of facts the boards about to be removed from the west scaffolding by the carpenters, who intended using them in another place, were being carried away by the carpenters, Avhen plaintiff and his co-workers, obviously to save themselves labor and to save time, asked the carpenters to turn them over to them, — to let them have them. Whereupon they took them and put them in place or were putting them in place themselves, when the accident occurred. With these facts in the record, other facts being as stated in the first opinion of the majority, we see no reason to change the conclusion before announced. In addition to the cases cited in the first opinion we refer to Fraser v. Red River Lumber Co., 45 Minn. 235 and Hoar v. Merritt, 62 Mich. 386, as applicable in many of their features to the facts in the case at bar and the decisions in which are in line with what Ave have announced.
The motion for rehearing is overruled, Goocle, J., concurring, Nortoni, J., dissenting. '